CHIEF JUSTICE COFER
delivered the opinion of the court.
April i, 1872, B. F. Crowfoot insured his life in the Connecticut Mutual Life Insurance Company for the sum of' $5,000, payable to his wife and children, or their representatives. At the date of the policy the insured had three: children, all minors and unmarried.
In a few days thereafter his wife died. He continued to-pay the annual premiums as they fell due, until April 7, 1878, when he died, having survived all his children, two of whom died in infancy and unmarried, and one, having married, left an only child, the appellee, W. I. Duvall, and her husband surviving her.
Before his death, and after the death of all his children,, the insured assigned and delivered the policy to his niece,, the appellant, Hattie E. Robinson, intending it as a gift toiler.
The executor of the insured, the guardian of the infant: grandson, W. I. Duvall, and Hattie E. Robinson, all claiming the proceeds of the policy, the insurance company brought its petition of interpleader, and paid the money1 into court, and the court having adjudged it to W. I.. Duvall, Robinson alone has appealed.
Her counsel argues, in effect, that upon the delivery of the policy, Mrs. Crowfoot and the three children of the insured became invested, each with a one fourth interest in it; and that upon the death of Mrs. Crowfoot her interest: passed to her husband under the statute of distributions;, *85-and that at the death of the unmarried daughters their •interests passed to their father in the same way; and at the •death of Mrs. Duvall, during che life of her father, her interest lapsed as if it had been a legacy; and in this way insured became the owner of the entire policy, -and could ■invest the appellant with a good title.
A life policy, as between the assured and the insurer, is ■strictly and only a contract for the payment of money upon the happening of a contingency, uncertain only as to the time when it will occur, and is subject to the general rules which govern in the interpretation of other contracts. But , when considered with respect to the rights of those who I •claim to be beneficiaries, especially when they are the nat- I ■ural objects of the affection and bounty of the person pro-/ •curing and paying for the insurance, should be regarded in the light of a testamentary provision rather than of a con-\ tract.
The object of all interpretation of acts or words is to ■arrive at the intentions of the person whose acts or words are to be interpreted, and the nature of the transaction and the relation of the parties are frequently important, and •sometimes controlling factors in the problem.
In taking the policy the insured was not providing for himself, but for his wife and children after his death; and it would be unreasonable to suppose that he intended, in case one of these objects of his affection should die during his life, that the interest of the one so dying should pass to himself, •and at his death to his personal representative. It would be more consistent with his evident design in insuring his life for the benefit of all his family — wife and children alike — to suppose that his intention was, that in case one or more should die before himself, without leaving children, *86the share to which those dying would have been entitled,, had they survived him, should go to the survivors. He dedicated the whole to his family, share and share alike,, and as the family was reduced by death, and he came to renew the policy by paying the annual premiums, it can scarcely be doubted that he did so in order to provide for those who still survived; and this evident intention ought not to be defeated unless there are insurmountable legal obstacles in the way of effectuating it.
So far as any interest the wife of the insured had in the-policy is concerned, the rights of the parties are regulated by statute in harmony with the view just expressed.
“ A policy of insurance on the life of any person, expressed, to be for the use of any married woman, whether procured by herself, her husband, or any other person, shall inure to her separate use and benefit, and that of her children, independently of her husband or his creditors, or the person effecting the same or his creditors.” (Section 30, act 12th March, 1870; 1 Acts ’71.)
When Mrs. Crowfoot died her interest in the policy-inured, under this statute, to the benefit of her children..
When one of the children subsequently died, without living issue, and the policy was again renewed by the payment of the annual premium, there was in a modified sense-a new contract (Thompson v. Cundiff, 11 Bush, 573), which inured to the benefit of the children then living, there being no Lsue of those who were dead; so that, at the death of' Mrs. Duvall, the last survivor of the children of the insured,, she was the sole beneficiary.
Section 32 of the statute, supra, provides, that “when a-policy is effected by ’any person on his own life, or on the life of another, expressed to be for the benefit of...... *87a third person, the person for whose benefit it was made shall be entitled thereto against the creditors and the representatives of the person effecting the same.”
At the time the policy was last renewed before her death,. Mrs. Duvall was the only surviving child of the insured, and as she was the only living person answering the description of beneficiaries, as contained in the policy, and as the other beneficiaries had died without issue, it is to be taken to have-been renewed for her sole benefit. When it was last renewed she was dead, and there, was no person living answering the description except her surviving child, who, in our opinion, is her representative within the meaning of that word as used in the policy.
In Insurance Company v. Palmer (42 Conn., 60) the policy was payable to the wife if she survived her husband if not, to their children. The husband survived the wife,, and one of the children died during the life of the father, leaving issue. It was held that the issue took the interest to which his father would have been entitled, if he had survived the insured.
This is a much stronger case for the issue of the deceased child than that.
There the policy, in the contingency that had happened, was payable to the children; here it is payable to the children or “their .representatives.” This expression shows that the possibility of the death of some or all of the children during the life of the insured was not overlooked, and that such an event was intended to be provided for. And when we consider the nature and design of life insurance, and the relation of the parties, we think the policy should be construed as if it were payable to such of the children as should survive the insured, and the surviving issue of such *88as might die during his life. We are, therefore, of the opinion that the insured had no interest in the policy, and that the assignment made by him to the appellant gave her no right to any part of its proceeds, and the judgment is affirmed.